                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


 STEVEN M. JACOB
                                                   Case No.       4:10CV3073
                     Petitioner,

       vs.                                       MEMORANDUM AND ORDER

 SCOTT FRAKES,

                     Respondent.



      This matter is before the court on its own motion. The above referenced case is
closed and the appeal time has expired.

      Accordingly,

        IT IS THEREFORE ORDERED that: the State Court Records filed as attachments
to Filing No. 23 (2 boxes), be returned to Douglas J. Peterson, counsel for Respondent,
for appropriate disposition. The State Court Records may be picked up in Lincoln,
Nebraska.

      DATED: October 24, 2018

                                              BY THE COURT:


                                              s/ Laurie Smith Camp
                                              Chief United States District Judge
